MACK, Circuit Judge.
I have given careful consideration to the very able argument, supplemented by the essay in the Harvard Law Review,1 on behalf of the petitioners, and if I had not been satisfied in advance that the reasoning adoptee} by the United States Supreme Court and the courts of the states other than Massachusetts were sound, I should assuredly have been convinced by the argument.
But concededly it is the law of Massachusetts that governs the right of the parties, and I am equally well satisfied that the decisions cited on behalf of the petitioners have not effected a change in the principles so long established in Massachusetts.
The petition for review must be dismissed, and the order of the referee affirmed.

March, 1922.